Brocchus, J., dissenting: The objections to the indictment are, first, it does not allege that the grand jurors were impaneled and sworn. The words used are “on their oath do present,” and it would seem that they are sufficient. Starkie says: “It has been holden in some instances that the words ‘present upon their oath ’ supply the place of sworn and charged, and probably this would be holden sufficient in all cases:” 1 Stark. Crim. Pl. 236-237; also in the case of State v. Nixon, 18 Vt. 70. The second objection is that it is not alleged that the grand jurors are for the territory of New Mexico. The caption of the indictment sets forth that the grand jurors were of the territory of New Mexico, inquiring for the county of San Miguel, which is equivalent. The setting forth of the territory of New Mexico and county of San Miguel in the margin, with allusion thereto in the body of the indictment, would have been sufficient: 1 Stark. Crim. Pl. 237; 1 Chit. Crim. L, 1-35; 18 Vt.70. The third objection is that there is no venue to the assault. The fallacy of that objection is so obvious that I shall pass it over without further remark than that the venue is so clearly laid that the accused, if endowed with ordinary apprehension, could not have failed to recognize it. The fourth objection is that the indictment does not charge the assault to have been made unlawfully, feloniously, or with malice aforethought. This objection I conceive to be entirely groundless, for language could not more adequately express the idea of unlawfulness, feloniousness, and malice aforethought than the words employed for that purpose in the indictment. The fifth objection is, that the indictment does not aver that the knife with which the assault is alleged to have been made was a deadly weapon; and also that it does not allege that the assault was made within striking distance. Although the statute under which the indictment must have been framed, makes the offense an assault with intent to kill wdth a deadly weapon, yet, nevertheless, it is sufficient if the words of the indictment are such as, according to a reasonable intendment, would convey the idea or meaning of the statute. The gravamen of the charge is the assault with intent to kill, and the description of the instrument used in the assault, if such as to represent a deadly weapon, would undoubtedly be sufficient, inasmuch as the character of the assault and the intent of the accused were fully set forth. It is not in general necessary in an indictment for a statutable offense to follow the exact words of the statute: 2 Gall. 15. In an indictment for a statutable offense the offense need not be set out in the words of the statute. It is sufficient if the words used in the description of the offense are equivalent to those used in the statute: State v. Bullock, 13 Ala. 413. It is alleged in the indictment that the assault was made with a knife. As a general thing a knife is a deadly weapon, and more especially so when sought to be converted into purposes of personal violence. If the weapon used had been a dirk, or a pistol loaded with powder and ball, there can be no doubt that an allegation to that effect would have satisfied the statutes. Any knife, sucb as commonly in use, even such a one as a gentleman would carry in bis pocket for the harmless purpose of making pens, might readily be used as a deadly weapon by the severance of the jugular vein, or by being pierced through the bosom to the heart. I can entertain no doubt of the perfect sufficiency of the words of the indictment to meet the requirements of the statute under which it was drawn. As to the objection that it was not alleged that the assault was made within striking distance, I conceive it to be entirely groundless. It was not necessary that any such allegation should have been made. The charge of assault with intent .to kill raises the presumption that the assailant was within sufficient proximity to the accused to enable him to accomplish his purpose, or make him amenable to the offended law for the attempt. While we should see that persons charged with crime are duly notified and warned of the offense with which they stand charged, in order that they may duly prepare for their defense, it is not the duty of the courts to require on their behalf a more liberal construction of the forms of proceeding against them than will fully answer that purpose. Mr. Justice Hale holds the following language in regard to the rigid construction of indictments: “In favor of life, great strictness has at all times been required in point of indictments, and the truth is that it is grown to be a blemish and inconvenience in the law and the administration thereof. More offenders escape by'the over-easy ear given to exceptions in indictments than by their own innocence; and many gross murders, burglaries, robberies, and other heinous offenses,' escape by these unseemly niceties, to the reproach of the law, to the shame of the government, to the encouragement of villainy, and to the dishonor of God:” 2 Hale, 193. We should profit by the wise example of that lamented sage of jurisprudence, and while acting in the high and responsible character of guardians of the public peace, aim rather to find how the guilty shall be brought to condign punishment, than seek by lenient and charitable constructions to release them from the hands of the law or enfeeble the administration of public justice. In this case the indictment was amply sufficient for the purpose for which it was drawn, and the court below erred in arresting the judgment.